The Chancellor.
The bill is filed to recover possession of certain papers (letters, power of attorney, receipt and written testimony of witnesses) belonging to the coimp] ain ant, and which he •alleges are of great value to him in establishing his heirship to a considerable landed estate in Ireland. It states that in or about February, 1876, the complainant’s mother delivered the papers in question to his sister and the defendant for examination ; that they examined them, and the latter took them in order to give the matter a thorough examination, and it was then •agreed by those persons that if the defendant could establish the ■complainant’s title and obtain the estate, he should have part of *346the latter for his services; that he agreed to return the papers oír demand, but has not done so, and not only refuses to return them, but refuses even to produce them or allow the complainant to make copies of them, sometimes denying the complainant’s right to them and claiming them as his own property, and. at others pretending ignorance as to where they are, and the complainant avers that the defendant has done nothing towards obtaining the estate. On demurrer, all the relevant facts of the bill which are well pleaded are admitted, and I am not called, upon now to pass upon the validity of the complainant’s claim, of heirship stated in the bill. No attempt is made in the briefs to sustain or impugn it. The bill states that the complainant is-*347entitled to the estate as heir, and that he cannot establish his-claim without the documeuts in question. It also appears from the bill that the defendant obtained them from him in a fiduciary-relation. This court has jurisdiction to enforce the restitution, or delivery of a specific chattel which has a peculiar artificial value, and for which, therefore, adequate compensation cannot be obtained at law; and that, too, whether possession has been got by the wrong-doer through a trust or not. Jeremy’s Eq. Jur. 467; Story’s Eq. Jur. § 709. In Wood v. Rowcliffe, 2 Phillips 382, S. C. 3 Hare 304, it was held that the jurisdiction is not *348•confined to such cases, but extends to those where a party has •obtained possession of chattels through an alleged abuse of power ■on the part of one standing in a fiduciary relation to the complainant. The demurrer will be overruled.
Interference has been refused in the following cases: Ferguson v. Paschall, 11 Mo. 267; Roundtree v. MeDain, Hempst. 245; Madison v. Chim, 3 J. J, Marsh. 230; City Ins. Co. v. Olmsted, S3 Conn. 476; Pierce v. Plumb, 74 Dll. 326; Post v. Marsh (Eng. Ch.), 23 Alb. D. J. 199; Foil’s Appeal, 91 Pa. St. 434; Ross v. Union Pacific R. R. Co., 1 Woolw. 26; Fallon v. Missouri Railroad Co., 1 Dill. 121; Damforth v. Phila. R. R., 3 Slew. Eq. 12; Noyes v. Marsh, 123 Mass. 286; Cone v. East Haddam Bank, 39 Conn. 86; Wyatt v. Mayfield, 91 III. 577; McNeil v. Ames, 120 Mass 481; Stewart’s Appeal, 7& Pa. St. 88. See, also, 1 White & Tudor’s Dead. Cas. in Eq. *821.—Bep.